                             1   BUCHALTER
                             2
                                 A Professional Corporation
                                 KALLEY R. AMAN (SBN: 217337)
                             3   AARON M. LEVINE (SBN: 299260)
                             4   1000 Wilshire Boulevard, Suite 1500
                                 Los Angeles, CA 90017-1730
                             5   Telephone: 213.891.0700
                             6   Fax: 213.896.0400
                                 Email: kaman@buchalter.com
                             7

                             8   Attorneys for Plaintiff Engineered Floors, LLC
                             9   John K. Flock, Esq. (SBN 200183)
                        10       Jflock@Colmanlawgroup.com
                                 COLMAN LAW GROUP
                        11
                                 500 North Brand Boulevard, Suite 2200
                        12       Glendale, California 91203
                                 Telephone: (818) 546-8686
                        13

                        14       Attorneys for Defendant,
                                 LAKESHORE EQUIPMENT COMPANY dba LAKESHORE LEARNING
                        15
                                 MATERIALS
                        16
                                                          UNITED STATES DISTRICT COURT
                        17

                        18                              CENTRAL DISTRICT OF CALIFORNIA
                        19

                        20       ENGINEERED FLOORS, LLC                  Case No:
                                                                         2:21-CV-02078-JAK-DFM
                        21
                                                 Plaintiff(s),
                        22
                                                 v.                      ORDER GRANTING STIPULATED
                        23
                                                                         PROTECTIVE ORDER
                        24       LAKESHORE EQUIPMENT
                                 COMPANY,
                        25

                        26                       Defendant(s).
                        27

                        28                                               1
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                             ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                 BN 44979857v1
                             1         For good cause shown, the Court hereby enters the following Protective
                             2   Order, which has been stipulated to between the parties in the above-referenced
                             3   matter:
                             4   I.           PURPOSES AND LIMITATIONS
                             5         A.     Discovery in this action is likely to involve production of confidential,
                             6   proprietary, or private information for which special protection from public
                             7   disclosure and from use for any purpose other than prosecuting this litigation may
                             8   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                             9   enter the following Stipulated Protective Order. The parties acknowledge that this
                        10       Order does not confer blanket protections on all disclosures or responses to
                        11       discovery and that the protection it affords from public disclosure and use extends
                        12       only to the limited information or items that are entitled to confidential treatment
                        13       under the applicable legal principles. The parties further acknowledge, as set forth
                        14       in Section XIII(C), below, that this Stipulated Protective Order does not entitle
                        15       them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                        16       procedures that must be followed and the standards that will be applied when a
                        17       party seeks permission from the Court to file material under seal.
                        18       II.          GOOD CAUSE STATEMENT
                        19             A.     This action is likely to involve trade secrets, pricing lists, commercial,
                        20       financial, technical and/or proprietary information for which special protection
                        21       from public disclosure and from use for any purpose other than prosecution of this
                        22       action is warranted. Such confidential and proprietary materials and information
                        23       consist of, among other things: (1) confidential pricing information; (2) information
                        24       implicating third-party privacy rights; (3) confidential product formulations; (4)
                        25       confidential and/or proprietary manufacturing and/or production specifications; and
                        26       (5) information otherwise generally unavailable to the public, or which may be
                        27       privileged or otherwise protected from disclosure under state or federal statutes,
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                 2
       LOS ANGELES


                                            ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                             2   information, to facilitate the prompt resolution of disputes over confidentiality of
                             3   discovery materials, to adequately protect information the parties are entitled to
                             4   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                             5   of such material in preparation for and in the conduct of trial, to address their
                             6   handling at the end of the litigation, and serve the ends of justice, a protective order
                             7   for such information is justified in this matter. It is the intent of the parties that
                             8   information will not be designated as confidential for tactical reasons and that
                             9   nothing be so designated without a good faith belief that it has been maintained in a
                        10       confidential, non-public manner, and there is good cause why it should not be part
                        11       of the public record of this case.
                        12       III.          DEFINITIONS
                        13              A.     Action: The instant action: Engineered Floors, LLC v. Lakeshore
                        14       Equipment Company, Case No. 2:21-CV-02078-JAK-DFM
                        15              B.     Challenging Party: A Party or Non-Party that challenges the
                        16       designation of information or items under this Order.
                        17              C.     “CONFIDENTIAL” Information or Items: Information (regardless of
                        18       how it is generated, stored or maintained) or tangible things that qualify for
                        19       protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                        20       the Good Cause Statement.
                        21              D.     Counsel: Outside Counsel of Record and House Counsel (as well as
                        22       their support staff).
                        23              E.     Designating Party: A Party or Non-Party that designates information
                        24       or items that it produces in disclosures or in responses to discovery as
                        25       “CONFIDENTIAL.”
                        26              F.     Disclosure or Discovery Material: All items or information, regardless
                        27       of the medium or manner in which it is generated, stored, or maintained (including,
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                   3
       LOS ANGELES


                                             ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   among other things, testimony, transcripts, and tangible things), that are produced
                             2   or generated in disclosures or responses to discovery in this matter.
                             3         G.     Expert: A person with specialized knowledge or experience in a
                             4   matter pertinent to the litigation who has been retained by a Party or its counsel to
                             5   serve as an expert witness or as a consultant in this Action.
                             6         H.     House Counsel: Attorneys who are employees of a party to this
                             7   Action. House Counsel does not include Outside Counsel of Record or any other
                             8   outside counsel.
                             9         I.     Non-Party: Any natural person, partnership, corporation, association,
                        10       or other legal entity not named as a Party to this action.
                        11             J.     Outside Counsel of Record: Attorneys who are not employees of a
                        12       party to this Action but are retained to represent or advise a party to this Action and
                        13       have appeared in this Action on behalf of that party or are affiliated with a law firm
                        14       which has appeared on behalf of that party, and includes support staff.
                        15             K.     Party: Any party to this Action, including all of its officers, directors,
                        16       employees, consultants, retained experts, and Outside Counsel of Record (and their
                        17       support staffs).
                        18             L.     Producing Party: A Party or Non-Party that produces Disclosure or
                        19       Discovery Material in this Action.
                        20             M.     Professional Vendors: Persons or entities that provide litigation
                        21       support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                        22       demonstrations, and organizing, storing, or retrieving data in any form or medium)
                        23       and their employees and subcontractors.
                        24             N.     Protected Material: Any Disclosure or Discovery Material that is
                        25       designated as “CONFIDENTIAL.”
                        26             O.     Receiving Party: A Party that receives Disclosure or Discovery
                        27       Material from a Producing Party.
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                  4
       LOS ANGELES


                                            ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   IV.          SCOPE
                             2         A.     The protections conferred by this Stipulation and Order cover not only
                             3   Protected Material (as defined above), but also (1) any information copied or
                             4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                             5   compilations of Protected Material; and (3) any testimony, conversations, or
                             6   presentations by Parties or their Counsel that might reveal Protected Material.
                             7         B.     Any use of Protected Material at trial shall be governed by the orders
                             8   of the trial judge. This Order does not govern the use of Protected Material at trial.
                             9   V.           DURATION
                        10             A.     Even after final disposition of this litigation, the confidentiality
                        11       obligations imposed by this Order shall remain in effect until a Designating Party
                        12       agrees otherwise in writing or a court order otherwise directs. Final disposition
                        13       shall be deemed to be the later of (1) dismissal of all claims and defenses in this
                        14       Action, with or without prejudice; and (2) final judgment herein after the
                        15       completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
                        16       this Action, including the time limits for filing any motions or applications for
                        17       extension of time pursuant to applicable law.
                        18       VI.          DESIGNATING PROTECTED MATERIAL
                        19             A.     Exercise of Restraint and Care in Designating Material for Protection
                        20                    1.     Each Party or Non-Party that designates information or items for
                        21       protection under this Order must take care to limit any such designation to specific
                        22       material that qualifies under the appropriate standards. The Designating Party must
                        23       designate for protection only those parts of material, documents, items, or oral or
                        24       written communications that qualify so that other portions of the material,
                        25       documents, items, or communications for which protection is not warranted are not
                        26       swept unjustifiably within the ambit of this Order.
                        27                    2.     Mass, indiscriminate, or routinized designations are prohibited.
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                  5
       LOS ANGELES


                                            ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   Designations that are shown to be clearly unjustified or that have been made for an
                             2   improper purpose (e.g., to unnecessarily encumber the case development process or
                             3   to impose unnecessary expenses and burdens on other parties) may expose the
                             4   Designating Party to sanctions.
                             5                  3.   If it comes to a Designating Party’s attention that information or
                             6   items that it designated for protection do not qualify for protection, that Designating
                             7   Party must promptly notify all other Parties that it is withdrawing the inapplicable
                             8   designation.
                             9         B.       Manner and Timing of Designations
                        10                      1.   Except as otherwise provided in this Order (see, e.g., Section
                        11       B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
                        12       Material that qualifies for protection under this Order must be clearly so designated
                        13       before the material is disclosed or produced.
                        14                      2.   Designation in conformity with this Order requires the
                        15       following:
                        16                           a.    For information in documentary form (e.g., paper or
                        17       electronic documents, but excluding transcripts of depositions or other pretrial or
                        18       trial proceedings), that the Producing Party affix at a minimum, the legend
                        19       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                        20       contains protected material. If only a portion or portions of the material on a page
                        21       qualifies for protection, the Producing Party also must clearly identify the protected
                        22       portion(s) (e.g., by making appropriate markings in the margins).
                        23                           b.    A Party or Non-Party that makes original documents
                        24       available for inspection need not designate them for protection until after the
                        25       inspecting Party has indicated which documents it would like copied and produced.
                        26       During the inspection and before the designation, all of the material made available
                        27       for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                 6
       LOS ANGELES


                                              ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   identified the documents it wants copied and produced, the Producing Party must
                             2   determine which documents, or portions thereof, qualify for protection under this
                             3   Order. Then, before producing the specified documents, the Producing Party must
                             4   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
                             5   If only a portion or portions of the material on a page qualifies for protection, the
                             6   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                             7   appropriate markings in the margins).
                             8                       c.    For testimony given in depositions, that the Designating
                             9   Party identify the Disclosure or Discovery Material on the record, before the close
                        10       of the deposition all protected testimony.
                        11                           d.    For information produced in form other than document
                        12       and for any other tangible items, that the Producing Party affix in a prominent place
                        13       on the exterior of the container or containers in which the information is stored the
                        14       legend “CONFIDENTIAL.” If only a portion or portions of the information
                        15       warrants protection, the Producing Party, to the extent practicable, shall identify the
                        16       protected portion(s).
                        17              C.    Inadvertent Failure to Designate
                        18                    1.     If timely corrected, an inadvertent failure to designate qualified
                        19       information or items does not, standing alone, waive the Designating Party’s right
                        20       to secure protection under this Order for such material. Upon timely correction of a
                        21       designation, the Receiving Party must make reasonable efforts to assure that the
                        22       material is treated in accordance with the provisions of this Order.
                        23       VII.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
                        24              A.    Timing of Challenges
                        25                    1.     Any party or Non-Party may challenge a designation of
                        26       confidentiality at any time that is consistent with the Court’s Scheduling Order.
                        27              B.    Meet and Confer
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                    7
       LOS ANGELES


                                             ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1                 1.    The Challenging Party shall initiate the dispute resolution
                             2   process under Local Rule 37.1 et seq.
                             3           C.    The burden of persuasion in any such challenge proceeding shall be on
                             4   the Designating Party. Frivolous challenges, and those made for an improper
                             5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                             6   parties) may expose the Challenging Party to sanctions. Unless the Designating
                             7   Party has waived or withdrawn the confidentiality designation, all parties shall
                             8   continue to afford the material in question the level of protection to which it is
                             9   entitled under the Producing Party’s designation until the Court rules on the
                        10       challenge.
                        11       VIII.         ACCESS TO AND USE OF PROTECTED MATERIAL
                        12               A.    Basic Principles
                        13                     1.    A Receiving Party may use Protected Material that is disclosed
                        14       or produced by another Party or by a Non-Party in connection with this Action only
                        15       for prosecuting, defending, or attempting to settle this Action. Such Protected
                        16       Material may be disclosed only to the categories of persons and under the
                        17       conditions described in this Order. When the Action has been terminated, a
                        18       Receiving Party must comply with the provisions of Section XIV below.
                        19                     2.    Protected Material must be stored and maintained by a
                        20       Receiving Party at a location and in a secure manner that ensures that access is
                        21       limited to the persons authorized under this Order.
                        22               B.    Disclosure of “CONFIDENTIAL” Information or Items
                        23                     1.    Unless otherwise ordered by the Court or permitted in writing
                        24       by the Designating Party, a Receiving Party may disclose any information or item
                        25       designated “CONFIDENTIAL” only to:
                        26                           a.    The Receiving Party’s Outside Counsel of Record in this
                        27       Action, as well as employees of said Outside Counsel of Record to whom it is
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                  8
       LOS ANGELES


                                              ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   reasonably necessary to disclose the information for this Action;
                             2                      b.    The officers, directors, and employees (including House
                             3   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
                             4   Action;
                             5                      c.    Experts (as defined in this Order) of the Receiving Party
                             6   to whom disclosure is reasonably necessary for this Action and who have signed
                             7   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                             8                      d.    The Court and its personnel;
                             9                      e.    Court reporters and their staff;
                        10                          f.    Professional jury or trial consultants, mock jurors, and
                        11       Professional Vendors to whom disclosure is reasonably necessary or this Action
                        12       and who have signed the “Acknowledgment and Agreement to be Bound” attached
                        13       as Exhibit A hereto;
                        14                          g.    The author or recipient of a document containing the
                        15       information or a custodian or other person who otherwise possessed or knew the
                        16       information;
                        17                          h.    During their depositions, witnesses, and attorneys for
                        18       witnesses, in the Action to whom disclosure is reasonably necessary provided: (i)
                        19       the deposing party requests that the witness sign the “Acknowledgment and
                        20       Agreement to Be Bound;” and (ii) they will not be permitted to keep any
                        21       confidential information unless they sign the “Acknowledgment and Agreement to
                        22       Be Bound,” unless otherwise agreed by the Designating Party or ordered by the
                        23       Court. Pages of transcribed deposition testimony or exhibits to depositions that
                        24       reveal Protected Material may be separately bound by the court reporter and may
                        25       not be disclosed to anyone except as permitted under this Stipulated Protective
                        26       Order; and
                        27                          i.    Any mediator or settlement officer, and their supporting
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                9
       LOS ANGELES


                                              ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   personnel, mutually agreed upon by any of the parties engaged in settlement
                             2   discussions.
                             3   IX.            PROTECTED MATERIAL SUBPOENAED OR ORDERED
                             4                  PRODUCED IN OTHER LITIGATION
                             5         A.       If a Party is served with a subpoena or a court order issued in other
                             6   litigation that compels disclosure of any information or items designated in this
                             7   Action as “CONFIDENTIAL,” that Party must:
                             8                  1.    Promptly notify in writing the Designating Party. Such
                             9   notification shall include a copy of the subpoena or court order;
                        10                      2.    Promptly notify in writing the party who caused the subpoena or
                        11       order to issue in the other litigation that some or all of the material covered by the
                        12       subpoena or order is subject to this Protective Order. Such notification shall
                        13       include a copy of this Stipulated Protective Order; and
                        14                      3.    Cooperate with respect to all reasonable procedures sought to be
                        15       pursued by the Designating Party whose Protected Material may be affected.
                        16             B.       If the Designating Party timely seeks a protective order, the Party
                        17       served with the subpoena or court order shall not produce any information
                        18       designated in this action as “CONFIDENTIAL” before a determination by the
                        19       Court from which the subpoena or order issued, unless the Party has obtained the
                        20       Designating Party’s permission. The Designating Party shall bear the burden and
                        21       expense of seeking protection in that court of its confidential material and nothing
                        22       in these provisions should be construed as authorizing or encouraging a Receiving
                        23       Party in this Action to disobey a lawful directive from another court.
                        24       X.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
                        25                      BE PRODUCED IN THIS LITIGATION
                        26             A.       The terms of this Order are applicable to information produced by a
                        27       Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                  10
       LOS ANGELES


                                            ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   produced by Non-Parties in connection with this litigation is protected by the
                             2   remedies and relief provided by this Order. Nothing in these provisions should be
                             3   construed as prohibiting a Non-Party from seeking additional protections.
                             4         B.     In the event that a Party is required, by a valid discovery request, to
                             5   produce a Non-Party’s confidential information in its possession, and the Party is
                             6   subject to an agreement with the Non-Party not to produce the Non-Party’s
                             7   confidential information, then the Party shall:
                             8                1.     Promptly notify in writing the Requesting Party and the Non-
                             9   Party that some or all of the information requested is subject to a confidentiality
                        10       agreement with a Non-Party;
                        11                    2.     Promptly provide the Non-Party with a copy of the Stipulated
                        12       Protective Order in this Action, the relevant discovery request(s), and a reasonably
                        13       specific description of the information requested; and
                        14                    3.     Make the information requested available for inspection by the
                        15       Non-Party, if requested.
                        16             C.     If the Non-Party fails to seek a protective order from this court within
                        17       14 days of receiving the notice and accompanying information, the Receiving Party
                        18       may produce the Non-Party’s confidential information responsive to the discovery
                        19       request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                        20       not produce any information in its possession or control that is subject to the
                        21       confidentiality agreement with the Non-Party before a determination by the court.
                        22       Absent a court order to the contrary, the Non-Party shall bear the burden and
                        23       expense of seeking protection in this court of its Protected Material.
                        24       XI.          UNAUTHORIZED DISCLOSURE OF PROTECTED
                        25                    MATERIAL
                        26             A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
                        27       disclosed Protected Material to any person or in any circumstance not authorized
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                 11
       LOS ANGELES


                                            ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   under this Stipulated Protective Order, the Receiving Party must immediately (1)
                             2   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
                             3   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
                             4   the person or persons to whom unauthorized disclosures were made of all the terms
                             5   of this Order, and (4) request such person or persons to execute the
                             6   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
                             7   A.
                             8   XII.         INADVERTENT PRODUCTION OF PRIVILEGED OR
                             9                OTHERWISE           PROTECTED MATERIAL
                        10              A.    When a Producing Party gives notice to Receiving Parties that certain
                        11       inadvertently produced material is subject to a claim of privilege or other
                        12       protection, the obligations of the Receiving Parties are those set forth in Federal
                        13       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                        14       whatever procedure may be established in an e-discovery order that provides for
                        15       production without prior privilege review. Pursuant to Federal Rule of Evidence
                        16       502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                        17       of a communication or information covered by the attorney-client privilege or work
                        18       product protection, the parties may incorporate their agreement in the Stipulated
                        19       Protective Order submitted to the Court.
                        20       XIII. MISCELLANEOUS
                        21              A.    Right to Further Relief
                        22                    1.     Nothing in this Order abridges the right of any person to seek its
                        23       modification by the Court in the future.
                        24              B.    Right to Assert Other Objections
                        25                    1.     By stipulating to the entry of this Protective Order, no Party
                        26       waives any right it otherwise would have to object to disclosing or producing any
                        27       information or item on any ground not addressed in this Stipulated Protective
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                  12
       LOS ANGELES


                                             ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   Order. Similarly, no Party waives any right to object on any ground to use in
                             2   evidence of any of the material covered by this Protective Order.
                             3          C.    Filing Protected Material
                             4                1.     A Party that seeks to file under seal any Protected Material must
                             5   comply with Civil Local Rule 79-5. Protected Material may only be filed under
                             6   seal pursuant to a court order authorizing the sealing of the specific Protected
                             7   Material at issue. If a Party's request to file Protected Material under seal is denied
                             8   by the Court, then the Receiving Party may file the information in the public record
                             9   unless otherwise instructed by the Court.
                        10       XIV.         FINAL DISPOSITION
                        11              A.    After the final disposition of this Action, as defined in Section V,
                        12       within sixty (60) days of a written request by the Designating Party, each Receiving
                        13       Party must return all Protected Material to the Producing Party or destroy such
                        14       material. As used in this subdivision, “all Protected Material” includes all copies,
                        15       abstracts, compilations, summaries, and any other format reproducing or capturing
                        16       any of the Protected Material. Whether the Protected Material is returned or
                        17       destroyed, the Receiving Party must submit a written certification to the Producing
                        18       Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                        19       deadline that (1) identifies (by category, where appropriate) all the Protected
                        20       Material that was returned or destroyed and (2) affirms that the Receiving Party has
                        21       not retained any copies, abstracts, compilations, summaries or any other format
                        22       reproducing or capturing any of the Protected Material. Notwithstanding this
                        23       provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                        24       papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                        25       deposition and trial exhibits, expert reports, attorney work product, and consultant
                        26       and expert work product, even if such materials contain Protected Material. Any
                        27       such archival copies that contain or constitute Protected Material remain subject to
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                   13
       LOS ANGELES


                                             ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1   this Protective Order as set forth in Section V.
                             2         B.     Any violation of this Order may be punished by any and all
                             3   appropriate measures including, without limitation, contempt proceedings and/or
                             4   monetary sanctions.
                             5

                             6   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                             7

                             8

                             9

                        10       Dated: May 6, 2021
                        11
                                                                         HON. DOUGLAS F. MCCORMICK
                                                                         United States Magistrate Judge
                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                 14
       LOS ANGELES


                                            ORDER GRANTING STIPULATED PROTECTIVE ORDER
                             1                                         EXHIBIT A
                             2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                             3

                             4            I,                               [print or type full name], of
                             5                  [print or type full address], declare under penalty of perjury that I
                             6   have read in its entirety and understand the Stipulated Protective Order that was
                             7   issue by the United States District Court for the Central District of California on
                             8   [DATE] in the case of                                  [insert formal name of the case
                             9   and the number and initials assigned to it by the Court]. I agree to comply with and
                        10       to be bound by all the terms of this Stipulated Protective Order and I understand
                        11       and acknowledge that failure to so comply could expose me to sanctions and
                        12       punishment in the nature of contempt. I solemnly promise that I will not disclose in
                        13       any manner any information or item that is subject to this Stipulated Protective
                        14       Order to any person or entity except in strict compliance with the provisions of this
                        15       Order.
                        16               I further agree to submit to the jurisdiction of the United States District Court
                        17       for the Central District of California for the purpose of enforcing the terms of this
                        18       Stipulated Protective Order, even if such enforcement proceedings occur after
                        19       termination of this action. I hereby appoint                                [print or
                        20       type full name] of                               [print or type full address and
                        21       telephone number] as my California agent for service of process in connection with
                        22       this action or any proceedings related to enforcement of this Stipulated Protective
                        23       Order.
                        24       Date:
                        25       City and State where sworn and signed:
                        26       Printed Name:
                        27       Signature:
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                  15
       LOS ANGELES


                                               ORDER GRANTING STIPULATED PROTECTIVE ORDER
